DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anil Kumar et al. (Kumar), Pub. No.  2019/0370601.

As to claim 1, Kumar teaches the invention as claimed, including a transaction-enabling system comprising: 

a controller, comprising: 
a facility description circuit structured to interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values (Kumar; paragraphs [0025; 0028]); 
a facility prediction circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to train a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values (Kumar; paragraphs [0025; 0028-0029]); 
wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values (Kumar; paragraphs [0025-0026]); 
wherein the trained facility production predictor is configured to determine a customer contact indicator in response to the plurality of present state facility parameter values (Kumar; paragraph [0030]); and 
a customer notification circuit structured to provide a notification to a customer in response to the customer contact indicator (Kumar; paragraph [0030]).

As to claims 2-3, Kumar teaches the customer comprises one of a current customer and a prospective customer; determining the customer contact indicator comprises performing at least one operation selected from the operations consisting of: determining whether the customer relevant output will meet a volume request from the customer; determining whether the customer relevant output will meet a quality request from the customer; determining whether the customer relevant output will meet a timing 
 
As to claims 4-6, Kumar teaches the facility description circuit is further structured to interpret historical external data from at least one external data source, and wherein the adaptive learning system is further configured to train the facility production predictor in response to the historical external data; wherein the at least one external data source comprises at least one data source selected from the data sources consisting of: a social media data source; a behavioral data source; a spot market price for an energy source; and a forward market price for an energy source; wherein the facility description circuit is further structured to interpret present external data from the at least one external data source, and wherein the trained facility production predictor is further configured to determine the customer contact indicator in response to the present external data (Kumar; paragraphs [0023; 0030; 070]). 
Claims 7-20 have similar limitations as claims 1-6; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
  
/Le H Luu/
Primary Examiner, Art Unit 2448